CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 63 Filed: 05/01/19 Page: l Of 4 PAGE|D #Z 1565

UNITED STATES DISTRIC'I` COURT
SOUTHERN DIS'I`RICT OF OHIO
EASTERN DIVISION

DEAN OBEIDALLAH,
Plaintiff,
Case No. 2:17-cv-720

v. CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabet!t Preston Deavers

ANDREW B. ANGLIN, et al.,
Defendants.
OPINION AND ORDER

This matter is before the Court on Plaintif`f` Dea.n Obeidallah’s (“Obeidallah’s”) Motion
for Default Judgment Againsr Defendants Andrew B. Anglin and Moonbase Holdz'ngs, LLC (ECF
No. 44) and Supplemem‘ (ECF No. 55). Defendants Andrew B. Anglin (“Anglin”) and
Moonbase Holdings, LLC (“Moonbase”) (collectively “Def`endants”) have not opposed
Obeidallah’s motion. For the reasons below, the Court GRANTS in PART and DENIES in
PART Obeidallah’s Motionfor Default Judgmem‘ and Supplement. (ECF Nos. 44 and 55).

I.

On August 16, 2017, Obeidallah filed this case against Def`endants Anglin, Moonbase,
and John Does Numbers 1-10.1 See Compl. at 1 (ECF No. l). Obeidallah asserts six claims: (l)
libel; (2) false light invasion of` privacy; (3) intentional infliction of emotional distress; (4)
negligent infliction of emotional distress; (5) common law misappropriation of` name and

likeness; and (6) civil conspiracy. See id. at 31-37. As to Anglin and Moonbase, Obeidallah

 

1 In a footnote, Obeidallah moves the Court to dismiss the Doe Def`endants. See Mot. for Def`ault J. at 2. Under
Rule 4(m), “[i]f` a defendant is not served within 90 days atter the complaint is filed, the court_on motion or on its
own after notice to the plaintiff_must dismiss the action without prejudice against that defendant or order that
service be made within a specified time." Fed. R. Civ. P. 4(m). Because the Doe Defendants have not been served,
and the complaint was filed more than 90 days ago, the Court DISMISSES the Doe Defendants.

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 63 Filed: 05/01/19 Page: 2 Of 4 PAGE|D #Z 1566

moved for, and obtained, entries of default against them when they failed to answer or otherwise
respond to Obeidallah’s Complaint. See Entries of Default (ECF Nos. 26, 38). Since the entries
of default, Anglin and Moonbase have still not answered or otherwise responded As such,
Obeidallah now requests the Court to grant default judgment against them on claims l, 2, 3, and
5. See Mot. for Default J. (ECF No. 44); Suppl. (ECF No. 55). Additionally, Obeidallah seeks
$250,000 in total compensatory damages and $500,000 in punitive damages from both Anglin
and Moonbase, plus fee-shifting recovery of lodestar attorneys’ fees and costs as part of the
punitive-damages award. In sum, Obeidallah seeks a total recovery of $1,250,000, plus
attorneys’ fees and costs, for all four claims against Anglin and Moonbase.

Because of the default entries, the Court takes Obeidallah’s allegations regarding Anglin
and Moonbase’s liability as true. See DT Fashz`on LLC v. Cline, No. 2:16-cv-l ll7, 2018 WL
542268, at *l (S.D. Ohio Jan. 24, 2018). The Court relates those allegations, along with
statements from Obeidallah’s unrebutted supporting exhibits, below.

Obeidallah is a comedian, political commentator, and “one of the nation’s best-known
Muslim American comedians” who “hosts the national daily radio program ‘The Dean
Obeidallah show’ on SiriusXM radio.” Pl.’s Compl. at jj 4. Obeidallah also regularly
contributes to news outlets, including CNN and The Daily Beast. Id.

Anglin owns and operates Moonbase, which is the business entity for his Neo-Nazi
website, the Daily Stormer. Id. at 1111 l, 2. The Daily Stormer holds itself out as a news website
that is willing to do “the job other news websites won’t do.” Id. at 11 2. On June l, 2017, Anglin
Wrote and published an article (the “Article”) on the Daz'ly Stormer titled “Dean Obeidallah,
Mastermind Behind Manchester Bombing, Calls on Trump to Declare Whites the Real

Terrorists.” Id. at jj 1; see also Ex. A.

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 63 Filed: 05/01/19 Page: 3 Of 4 PAGE|D #Z 1567

The Article states that Obeidallah planned and executed the terrorist attack at the Aria.na
Grande concert in Manchester, United Kingdom, on May 22, 2017 (the “Manchester Bombing”),
which resulted in 23 deaths and 250 injuries. Id. The Article also declares that Obeidallah
celebrated the death of the Victims, encouraged others to carry out similar attacks, has fled to
Syria, uses his radio show and social media platforms to promote terrorism and violence against
non-Muslims, and is a wanted fugitive. Id. To bolster these statements, Defendants fabricated
tweets that appeared to be authored by Obeidallah and then posted these fake tweets in the
Article. Id. Finally, the Article encouraged readers to “conf`ront” Obeidallah. Id.

After Defendants published the Article, several commenters threatened Obeidallah with
death and/or violence. Id. at 1111 7-8, 46-51. Obeidallah asserts that, based on these threats, he
has suffered emotional distress, fear for his life and personal well-being, and permanent
reputational harm. Id. at 11 9, 59-68. Further, Obeidallah avers that his fears and concerns are
compounded by the fact that the Daz'ly Stormer is the most-viewed white supremacist / Neo-Nazi
website on the lnternet. Id. at 11 64.

II.

Federal Rule of Civil Procedure 55 “contemplates a two-step process in obtaining a
default judgment against a defendant who has failed to plead or otherwise defend.” Columbus
Lz'fe Ins. Co. v. Walker-Macklin, No. 1:15-cv-535, 2016 WL 4007092, at *2 (S.D. Ohio July 26,
2016). First, a plaintiff must request an entry of default from the Clerk of Courts. Fed. R. Civ.
P. 55(a). Upon the Clerk’s entry of default, “'the complaint’s factual allegations regarding
liability are taken as true, while allegations regarding the amount of damages must be proven.”’

United Staz‘es v. Parker-Billz'ngsley, No. 3:14-cv-307, 2015 WL 4539843, at *1 (S.D. Ohio Feb.

CaSe: 2217-CV-OO720-EAS-EPD DOC #Z 63 Filed: 05/01/19 Page: 4 Of 4 PAGE|D #Z 1568

10, 2015) (quoting Broad, Music, Inc. v. Pub Dayton, LLC, No. 3:11-cv-58, 2011 WL 2118228,
at *2 (S.D. Ohio May 27, 2011)).

If the plaintiffs claims are not for “a sum certain or a sum that can be made certain by
computation,” the plaintiff must then apply to the Court for a default judgment Fed. R. Civ. P.
55 (b). “Thus, while liability may be shown by well-pleaded allegations, the district court must
conduct an inquiry in order to ascertain the amount of damages with reasonable certainty.” DT
Fashz`on LLC, 2018 WL 542268, at *2 (quoting Parker-Billz'ngsley, 2015 WL 4539843, at *1). A
court may determine damages without holding an evidentiary hearing if` the damages are
“capable of ascertainment from definite figures contained in the documentary evidence or in
detailed affidavits.” Parker-Billingsley, 2015 WL 4539843, at * l.

Taking Obeidallah’s allegations as true, and after considering his unrebutted supporting
exhibits, the Court concludes that Obeidallah has adequately stated his claims and is entitled to
monetary relief. Because Obeidallah’s evidence does not provide definite figures of his injuries,
however, the Court will hold an evidentiary hearing to determine the proper amount of damages

III.

Accordingly, the Court GRANTS in PART and DENIES in PART Obeidallah’s Motion
for Default Judgment and Supplement. (ECF Nos. 44, 55). The Court enters judgment in
Obeidallah’s favor against Defendants regarding liability. To determine the proper amount of
damages and fees, the Court Will hold an evidentiary hearing at a later date. The Court will

notify counsel accordingly

 

IT IS SO ORDERED.
§ ' \-bro\@\ /O\ /
DATE EDM `PG ARGUS, JR.

CHIEF ' D STATES DISTRICT JU])GE

